DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
               This notice of allowability is in response to the arguments/amendments filed on 25 October 2021. Claims 17-21 have been added. Claim 2 was previously cancelled. Claims 2-21 are currently pending and have been examined below.  

Claim Rejections - 35 U.S.C. 103 – Withdrawn
Applicant’s arguments, filed 10/25/2021, with respect to the rejections of claims 2-16 have been fully considered and are persuasive. Specifically, Examiner agrees with Applicant’s argument that Beyer does not distinguish between programs in its combined product filter list, so the retailer will filter against all product identifiers in the list rather than only the first set of product identifiers, but not the second set of product identifiers as claimed (see Arguments pages 12-13 and reasons for allowance below). This feature is also not taught by Plozay, Unland or any combination of these references. Therefore, the 35 U.S.C. 103 rejection has been withdrawn. 

Claim Rejections – Double Patenting – Withdrawn
 	Applicant filed a terminal disclaimer on 2/14/2022 obviating the double patenting rejection against US Patent Number 10,685,369. Therefore, the rejection has been withdrawn. 



Reasons for Allowance
Claims 2-21 are allowed.  
The following is the Examiner’s statement of reasons for allowance: 
The closest prior art includes US Patent Application Publication Number 20130262249 (“Beyer”); US Patent Application Number 20130339238 (“Unland”); US Patent Application Publication Number 20080210753 (“Plozay”).
The prior art of record Beyer discloses: 
Claim 2: A method comprising: 
at a list server system, identifying a first program and a second program in a computerized database, each of the programs identifying available discounts on a plurality of products; 
at the list server system, generating a combined product filter list having a first set of product identifiers identifying products having available discounts in the first program and a second set of product identifiers identifying products having available discounts in the second program;
at the list server system, transmitting the combined product filter list to a first retail store system;
at a promotion server system, receiving from the first retail store system:
a first user identifier received from a first customer during a first purchase transaction, the first user identifier being associated with the first program;
a first list of purchased products generated at the first retail store system by filtering product identifiers from the first purchase transaction against the first set of product identifiers.
The prior art of record Unland discloses: 
at the promotion server system, calculating discounts for the first list of purchased products based on the available discounts provided by the first program;
at the promotion server system, transmitting the calculated discounts to the first retail store system for application during the first purchase transaction.
Beyer does not teach but Plozay teaches:
the combined product filter list distinguishing the first set of product identifiers from the second set of product identifiers.
Beyer discloses filtering purchased products against the combined product filter list (which necessarily includes filtering against the first list of purchased products) but the combination of Beyer, Unland, and Plozay does not disclose: 
a first list of purchased products generated at the first retail store system by filtering product identifiers from the first purchase transaction against the first set of product identifiers and not against the second set of product identifiers;
The prior-art teaches elements of the claimed invention. However, it would be hind-sight reasoning to combine the individual elements disclosed in the prior-art in order to achieve Applicant’s claimed invention. Independent claim 17 is similar in scope to Independent claim 2 and allowable over the prior art of record for the same reasons as independent claim 2. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferable accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN J WOODWORTH, II whose telephone number is (571)272-6904. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALLAN J WOODWORTH, II/Examiner, Art Unit 3622        

/ILANA L SPAR/Supervisory Patent Examiner, Art Unit 3622